                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION


 JAMES DAVIS,                                     )
                                                  )
        Plaintiff,                                )
                                                  )        NO. 1:17-cv-00082
 v.                                               )
                                                  )        JUDGE CAMPBELL
 TONY PARKER, et al.,                             )        MAGISTRATE JUDGE
                                                  )        HOLMES
        Defendants.                               )


                                             ORDER


       Pending before the Court is the Magistrate Judge’s Report and Recommendation on

Defendants’ Motion to Dismiss for Failure to Prosecute (Doc. No. 34), which was filed on

November 6, 2018. (Doc. No. 36). In the Report and Recommendation, the Magistrate Judge

recommends Defendants’ motion be granted and this action be dismissed with prejudice based on

Plaintiff’s unwillingness to prosecute his action in the normal fashion, including his refusal to

participate in discovery and his disregard of the Court’s Orders. Given Plaintiff’s pro se and in

forma pauperis status, however, the Magistrate Judge does not recommend an order of monetary

sanctions against Plaintiff.

       Although the Report and Recommendation advised the parties that any objections must be

filed within fourteen days of service, no objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Defendants’ motion to dismiss is GRANTED and this action
is DISMISSED with prejudice. Monetary sanctions against Plaintiff, however, shall not be

imposed. The Clerk is directed to close the file.

       It is so ORDERED.

                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                    2
